USCA11 Case: 22-10281     Date Filed: 11/23/2022    Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10281
                   Non-Argument Calendar
                   ____________________

SHERRY HARVEY,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:20-cv-00996-CLM
                   ____________________
USCA11 Case: 22-10281        Date Filed: 11/23/2022     Page: 2 of 10




2                      Opinion of the Court                 22-10281


Before JORDAN, JILL PRYOR, and NEWSOM, Circuit Judges.
PER CURIAM:
        Sherry Harvey appeals the district court’s order affirming
the decision of the Commissioner of the Social Security Admin-
istration to deny her application for supplemental security income.
She argues that the administrative law judge (“ALJ”) erred in as-
sessing her residual functional capacity. After careful consideration,
we affirm the district court’s judgment in favor of the Commis-
sioner.
                                  I.
       Harvey, who suffered from several medical conditions in-
cluding degenerative disc disease in her lumbar spine, peripheral
neuropathy, degenerative joint disease in her feet, and carpal tun-
nel syndrome, applied for supplemental security income. After her
application was denied, Harvey requested and received a hearing
before an ALJ.
       At the hearing before the ALJ, Harvey testified and de-
scribed the limitations that she experienced. The ALJ also reviewed
Harvey’s medical records as well as function reports from Harvey
and a friend identifying the limitations that Harvey experienced
due to her impairments.
       After reviewing the record, the ALJ issued a written decision
finding that Harvey was not disabled. The ALJ applied the five-step
sequential evaluation process. At the first step, the ALJ determined
USCA11 Case: 22-10281           Date Filed: 11/23/2022        Page: 3 of 10




22-10281                  Opinion of the Court                              3

that Harvey had not engaged in substantial gainful activity since
applying for benefits. At step two, the ALJ concluded that Harvey
had severe impairments, including degenerative disc disease in her
lumbar spine, peripheral neuropathy, degenerative joint disease in
her feet, and bilateral carpal tunnel syndrome. 1 At the third step,
the ALJ found that Harvey did not have an impairment or combi-
nation of impairments that met or medically equaled a listed im-
pairment.
       The ALJ then assessed Harvey’s residual functional capacity.
The ALJ found that Harvey could perform light work with certain
limitations. The limitations were that she could engage in no more
than occasional balancing, stooping, kneeling, crouching, crawling,
grasping, fingering, feeling, pushing or pulling with her right foot,
or climbing of ramps or stairs. The ALJ also determined that she
needed to avoid exposure to extreme cold; humidity; and hazards,
including open flames, unprotected heights, and dangerous mov-
ing machinery. And, the ALJ found, Harvey had to alternate be-
tween sitting and standing every 20 minutes through the workday.
       In assessing Harvey’s residual functional capacity, the ALJ
considered Harvey’s statements about the limitations that she
faced due to her pain. The ALJ found that her impairments could


1 The ALJ also found that Harvey suffered from mental impairments but they
were not severe. Because Harvey’s arguments on appeal relate to the limita-
tions that arise from only her physical impairments, we do not discuss further
her mental impairments.
USCA11 Case: 22-10281            Date Filed: 11/23/2022          Page: 4 of 10




4                          Opinion of the Court                      22-10281

reasonably be expected to cause pain. But the ALJ ultimately con-
cluded that her “statements concerning the intensity, persistence,
and limiting effects of [her] symptoms [were] not entirely con-
sistent with the medical evidence and other evidence in the rec-
ord.” Doc. 12-3 at 24. 2 The ALJ explained that Harvey’s statements
conflicted with her medical records and were inconsistent with the
activities that she reported being able to complete, including “rais-
ing her nine-year-old son, attend[ing] his school activities, and [be-
ing] able to do activities such as shopping.” Id. at 26.
        At step four, the ALJ concluded, based on her residual func-
tion capacity, that Harvey could not perform her past relevant
work. And at step five, the ALJ found that there were a significant
number of jobs in the national economy that she could perform
given her age, education, and residual functional capacity. Accord-
ingly, the ALJ found that she was not disabled. 3
        Harvey then filed an action in federal district court. The dis-
trict court affirmed the Commissioner’s decision. This is Harvey’s
appeal.
                                      II.
     When, as here, an ALJ denies benefits and the Appeals
Council denies review, we review the ALJ’s decision as the


2 “Doc.” numbers refer to the district court’s docket entries.
3 Harvey requested that the Appeals Council review the ALJ’s decision, but
the Appeals Council denied the request for review.
USCA11 Case: 22-10281       Date Filed: 11/23/2022     Page: 5 of 10




22-10281               Opinion of the Court                        5

Commissioner’s final decision. See Doughty v. Apfel, 245 F.3d
1274, 1278 (11th Cir. 2001). We review the Commissioner’s deci-
sion to determine whether it is supported by substantial evidence,
but we review de novo the legal principles upon which the decision
is based. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).
Substantial evidence refers to “such relevant evidence as a reason-
able person would accept as adequate to support a conclusion.” Id.
Our limited review precludes us from “deciding the facts anew,
making credibility determinations, or re-weighing the evidence.”
Id. “Even if we find that the evidence preponderates against the
[Commissioner’s] decision, we must affirm if the decision is sup-
ported by substantial evidence.” Barnes v. Sullivan, 932 F.2d 1356,
1358 (11th Cir. 1991).
                                III.
        A disabled individual may be eligible for supplemental secu-
rity income. See 42 U.S.C. § 1381a. To determine whether a claim-
ant is disabled, an ALJ applies a sequential evaluation process to
determine whether the claimant: (1) is engaging in substantial gain-
ful activity; (2) has a severe and medically determinable impair-
ment or combination of impairments; (3) has an impairment or
combination of impairments that satisfies the criteria of a listing;
(4) can perform her past relevant work in light of her residual func-
tional capacity; and (5) can adjust to other work in light of her re-
sidual functional capacity, age, education, and work experience.
20 C.F.R. § 416.920(a)(4).
USCA11 Case: 22-10281        Date Filed: 11/23/2022     Page: 6 of 10




6                      Opinion of the Court                 22-10281

        Harvey raises three challenges to the ALJ’s assessment of her
residual functional capacity. First, she says that the ALJ failed to
sufficiently explain the basis of his assessment and thus ran afoul of
Social Security Ruling 96-8p, 61 Fed. Reg. 34,474 (July 2, 1996). Sec-
ond, she argues that the ALJ erred in not crediting fully her state-
ments about the limitations caused by her pain. Third, she argues
that substantial evidence did not support the ALJ’s conclusion that
she remained able to complete light work, subject to certain exer-
tional limitations. We address each argument in turn.
                                 A.
       First, Harvey says that the ALJ erred by failing to explain his
assessment of her residual functional capacity as required by Social
Security Ruling 96-8p. We conclude that the ALJ’s explanation
complied with the Ruling.
       In assessing a claimant’s residual functional capacity, an ALJ
considers the claimant’s “ability to meet the physical, mental, sen-
sory, and other requirements of work.” 20 C.F.R. § 416.945(a)(4).
The ALJ must consider all “relevant medical and other evidence,”
including “any statements about what [the claimant] can still do
that have been provided by medical sources” and “descriptions and
observations” of the claimant’s limitations provided by the claim-
ant, her family, neighbors, friends, or others. Id. § 416.945(a)(3).
Under Social Security Ruling 96-8p, the ALJ’s residual functional
capacity assessment must include “a narrative discussion describ-
ing how the evidence supports each conclusion” and “cit[e] specific
medical facts . . . and nonmedical evidence.” SSR 96-8p, 61 Fed.
USCA11 Case: 22-10281       Date Filed: 11/23/2022     Page: 7 of 10




22-10281               Opinion of the Court                        7

Reg. at 34,478. Ruling 96-8p also provides that the ALJ “must dis-
cuss the [claimant’s] ability to perform sustained work activities in
an ordinary work setting on a regular and continuing basis.” Id.
       Harvey argues that the ALJ failed to comply with SSR 96-8p
because his assessment of her residual functional capacity was
“conclusory and [did] not contain any rationale or reference to the
supporting evidence.” Appellant’s Br. at 23. We disagree. The ALJ
explained the basis for his residual functional capacity assessment
in a narrative that spanned several pages. See Doc. 12-3 at 23–27.
The ALJ described in detail how the record evidence supported his
assessment and discussed specific medical facts (such as the results
from Harvey’s x-rays and bone scans) as well as nonmedical evi-
dence (such as statements about Harvey’s daily activities). The rec-
ord contradicts Harvey’s assertion that the ALJ’s assessment was
conclusory and failed to refer to evidence.
                                 B.
       Harvey next argues that the ALJ erred in finding that evi-
dence of her daily activities “diminish[ed] the persuasiveness of her
allegations” that she was disabled. Appellant’s Br. at 13. We see no
error.
       To establish disability based on testimony about subjective
pain, a claimant must show: “(1) evidence of an underlying medical
condition; and (2) either (a) objective medical evidence confirming
the severity of the alleged pain; or (b) that the objectively deter-
mined medical condition can reasonably be expected to give rise to
USCA11 Case: 22-10281         Date Filed: 11/23/2022     Page: 8 of 10




8                       Opinion of the Court                  22-10281

the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th
Cir. 2002). If the objective medical evidence establishes the claim-
ant suffered from an impairment that could reasonably be expected
to produce the claimed pain, the ALJ must evaluate the intensity
and persistence of the claimant’s alleged pain and consider “all of
the available evidence” from both medical and nonmedical
sources. 20 C.F.R. § 416.929(c)(1). An ALJ considers the following
factors when making this evaluation: (1) the claimant’s daily activ-
ities; (2) “[t]he location, duration, frequency, and intensity of” the
claimant’s pain or other symptoms; (3) any precipitating and aggra-
vating factors; (4) “[t]he type, dosage, effectiveness, and side effects
of” the claimant’s medications; (5) any treatment other than medi-
cation that the claimant has received; (6) any other measures the
claimant uses to relieve symptoms; and (7) any other factors con-
cerning the claimant’s functional limitations. Id. § 416.929(c)(3).
       In this case, the ALJ properly applied the pain standard when
considering Harvey’s testimony. Harvey nevertheless argues that
the ALJ erred in considering her participation in certain daily activ-
ities when evaluating the intensity and persistence of her pain. But
the ALJ properly considered evidence of her daily activities along-
side other relevant factors, including her reporting to her doctors
that medication was effective in treating her pain and that she re-
lied on other measures to decrease her pain. We thus cannot say
that the ALJ erred. See Moore, 405 F.3d at 1212 (upholding ALJ’s
evaluation of claimant’s allegations regarding symptoms when the
ALJ relied in part “on the inconsistencies between [the claimant’s]
USCA11 Case: 22-10281       Date Filed: 11/23/2022     Page: 9 of 10




22-10281               Opinion of the Court                        9

descriptions of her diverse daily activities and her claims of infir-
mity”).
                                 C.
       Harvey also argues that in assessing her residual functional
capacity, the ALJ erred by concluding that she could perform light
work with certain limitations. We hold that substantial evidence
supported the ALJ’s assessment.
        Under the relevant regulations, light work involves “lifting
no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 416.967(b). A job
in this category may require “a good deal of walking or standing”
or involve “sitting most of the time with some pushing and pulling
of arm or leg controls.” Id.
       In challenging the ALJ’s assessment that she remained able
to complete light work, Harvey points to medical evidence that she
says shows she was unable to complete this type of work on a full-
time basis. But under our deferential standard of review, the rele-
vant question is not whether some evidence in the record sup-
ported Harvey’s position. Instead, it is whether substantial evi-
dence supported the ALJ’s assessment. See Moore, 405 F.3d at
1211. We therefore ask whether there was evidence “a reasonable
person would accept as adequate” to support the ALJ’s conclusion
that Harvey could perform light work, subject to certain limita-
tions, on a regular and continuing basis. Id.
USCA11 Case: 22-10281      Date Filed: 11/23/2022    Page: 10 of 10




10                     Opinion of the Court               22-10281

        After reviewing the record, we conclude that a reasonable
person would accept the record evidence as adequate to support
the ALJ’s conclusion. It is true that Harvey suffered from degener-
ative disc disease, neuropathy, degenerative joint disease in her
feet, and carpal tunnel syndrome. But as the ALJ noted and the rec-
ord reflects, during her medical examinations, Harvey “predomi-
nantly presented in no apparent acute or chronic distress.” Doc. 12-
3 at 24. In addition, she had no muscle atrophy and exhibited full
strength in her lower extremities. And she had normal dexterity;
normal grip strength; and normal range of motion in her wrists,
hands, and finger joints. We thus conclude that substantial evi-
dence supported the ALJ’s assessment that Harvey could perform
light work, subject to certain modifications.
                                IV.
       For the reasons set forth above, we affirm the Commis-
sioner’s decision to deny benefits.
      AFFIRMED.